Citation Nr: 0614386	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for lumbosacral strain. 

3.  Entitlement to service connection for tendonitis, left 
hip. 

4.  Entitlement to service connection for tendonitis, right 
hip. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1984 under honorable conditions, and from November 
1984 to February 1988 under dishonorable conditions. 

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for 
lumbosacral strain, and tendonitis, left and right hips are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

VA fully notified the veteran of what is required to 
substantiate his service connection claim for tinnitus in a 
March 2004 letter.  In the letter, VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was requested to 
submit any evidence in his possession.  In addition, the 
veteran was informed of the above regulations in the May 2004 
statement of the case (SOC) and subsequent supplemental 
statement of the case (SSOC).  The letter, SOC, and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Furthermore, while proper notification was not 
received prior to the initial rating determination, the 
veteran has not asserted, nor can the Board find, that any 
prejudice to the veteran resulted from the post-decisional 
notice.  As such, the duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in March 2004 did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The veteran has not otherwise asserted 
prejudice involving failure to notice of an effective date 
claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, personnel 
records, VA medical records, VA examination reports dated in 
July 2002, private medical records, and statements from the 
veteran and his wife.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in the issue of entitlement to 
service connection for tinnitus.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran is claiming service connection for tinnitus due 
to noise exposure during service.  In written statements, 
including his notice of disagreement and substantive appeal, 
the veteran asserted that he performed duties in 
construction, including participation in runway repairs, 
laying railroad tracks, and performing environment work.  All 
this was done without ear protection in the early 1980s.  He 
also worked in a mail room and picked up mail around the 
flight lines. 

Upon review, service medical records do not show treatment 
for, or a diagnosis of, tinnitus.  Post-service medical 
records are also negative for tinnitus.  The veteran 
submitted statements in support of all of his service 
connection claims currently on appeal, and provided 
information about examiners who treated him for his lower 
back and bilateral hip symptoms since service.  The veteran 
never provided any post-service treatment information 
concerning tinnitus, except his subjective complaints of 
symptoms.  

A VA examination was performed in July 2002.  The examiner 
specifically indicated that the veteran reported a history of 
noise exposure in service as a construction worker.  The 
veteran denied any significant post-service noise exposure, 
working primarily in administration and sales.  According to 
the report, the veteran asserted intermittent tinnitus, but 
was not sure if it was in both ears.  He indicated that this 
occurred a couple of times a week for many years. 

Examination noted normal hearing, bilaterally.  The diagnosis 
was bilateral hearing within normal limits.  No tinnitus 
diagnosis was made. 

In his notice of disagreement, the veteran stated that he did 
not see where in the VA examination report that the examiner 
found that his tinnitus was not due to military service.  
Indeed, no such statement is made. Tinnitus was considered by 
the examiner, as it was discussed at length in the 
examination report under the veteran's subjective history.  
However, no etiological opinion was provided as the examiner 
did not diagnose tinnitus.  

The Board recognizes the veteran's statements that he 
believes he had tinnitus, which is related to his in-service 
noise exposure.  Indeed, the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis or etiology of the claimed 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91. 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence demonstrates no treatment or 
diagnosis of tinnitus in service, and the record does not 
demonstrate current tinnitus.  The Board recognizes the 
veteran's service connection claim, however, as noted 
previously, without evidence demonstrating a current 
diagnosed chronic disability, the claim must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  In other words, 
service-connection can only be granted for current, chronic 
disabilities.  Id.  As there is no current disorder, whether 
the veteran was experienced significant noise exposure in 
service is not material.    

The preponderance of the evidence shows no tinnitus 
diagnosis, upon which to grant service connection.  
Therefore, the veteran is not entitled service-connection.  
38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for tinnitus is denied.



REMAND

In August 2002, VA received a written statement in support 
claim from the veteran indicating that he received continual 
treatment for his lower back and hips since discharge from 
the military.  Specifically, he included a written statement 
from Patrick Sullivan, D.C., where Patrick Sullivan stated 
that he treated the veteran in Hawaii from 1988 to 1994 for 
shoulders, lower back, and hips.  The veteran also referenced 
receiving treatment from Dr. Ranicin, Dr. Klinger, and Dr. 
Frank through the 1990s.  Other than Patrick Sullivan, none 
of the other providers' addresses were identified by the 
veteran.  

Upon review, other than the statement from Patrick Sullivan, 
none of these private medical records from the listed 
practitioners are included in the claims file.  Moreover, it 
does not appear that the RO attempted to obtain these 
records, or provide the veteran with the appropriate 
authorization forms to obtain these records.  In short, 
further development is required in order to fully perform 
VA's duty to assist.  38 U.S.C.A. § 5103(a) (West Supp. 
2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the 
veteran an  "Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs (VA)" (VA Forms 21-4142) 
form.

The RO/AMC should explain to the veteran 
the need for his release to obtain these 
records, and the importance of obtaining 
these records in the adjudication of his 
claims. The RO/AMC should explain that 
non-VA records may not be obtained without 
his consent.

2. The RO/AMC should request that all 
identified health care providers furnish 
copies of all medical records of treatment 
accorded the veteran.  If the records 
cannot be located or reconstructed, file 
such responses in the claims folder. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, including a 
possible need for etiological opinions, 
the RO/AMC should re-adjudicate the 
veteran's claims for service connection. 
If any benefits sought on appeal remain 
denied, the veteran should be provided am 
SSOC. The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


